                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  FRACALOSSI,                                 §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §   Civil Action No. 3:17-CV-00336-X
                                              §
  MONEYGRAM PENSION PLAN, et.                 §
  al.,                                        §
                                              §
         Defendants.                          §


                      MEMORANDUM OPINION AND ORDER

       On October 29, 2019, the Court issued a Memorandum Opinion and Order

[Doc. No. 95] dismissing plaintiff Kimbra Fracalossi’s claims against defendant Viad

Corp. with prejudice while dismissing Fracalossi’s claims against Moneygram

International, Inc. (“Moneygram”) without prejudice. Fracalossi subsequently filed

her fourth amended complaint against the remaining defendants [Doc. No. 96] and,

on November 26, 2019, Moneygram filed a motion to dismiss Fracalossi’s claims in

her fourth amended complaint for failure to state a claim [Doc. No. 98]. Upon

consideration, the Court DENIES Moneygram’s motion to dismiss.

       The Court in its previous Memorandum Opinion and Order concluded that any

harm alleged under 29 U.S.C. § 1132(a)(3) must be the loss or denial of benefits. The

Court finds Fracalossi’s fourth amended complaint adequately alleges her harm is

the denial of benefits. Specifically, the live complaint alleged that the denial of her

early retirement payments is her harm. These allegations fashion the close tie


                                          1
between the alleged harm, denial of early retirement payments, and the requested

remedy, the granting of benefits, which did not exist in the prior complaint. Lastly,

the Court notes the parties’ briefing surrounding Moneygram’s motion to dismiss

contests the adequacy of certain remedies. At this stage of the proceedings, the Court

need not and does not address the issues surrounding remedies.

        For these reasons, the Court DENIES Moneygram’s motion to dismiss. 1



        IT IS SO ORDERED this 28th day of January 2020.




                                                          _________________________________
                                                          BRANTLEY STARR
                                                          UNITED STATES DISTRICT JUDGE




1 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion” adopted
by the Judicial Conference of the United States, this is a “written opinion[] issued by the court” because
it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however, primarily
for the parties, to decide issues presented in this case, and not for publication in an official reporter,
and should be understood accordingly.

                                                    2
